Citation Nr: 1116207	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in February 2011.

The issue of entitlement to an initial compensable rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD was not shown to cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in November 2008, prior to the appealed from rating decision, which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claim.  The letter also set forth the requirements for establishing service connection for a claimed disability.

The Veteran's claim for a higher initial rating for his PTSD is a downstream issue from his claim for entitlement to service connection for that disability. The RO granted service connection for PTSD and assigned a 10 percent rating for that disability.  (The rating was subsequently increased to 30 percent effective the date of the claim in a supplemental statement of the case (SSOC) dated in September 2009).  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating for his PTSD. In these types of circumstances, VA is not required to issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a Statement of the Case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. In this case, the Veteran was sent an SOC that addressed the propriety of the initial rating for his PTSD in July 2009 and he was sent an SSOC that also addressed this issue in September 2009.  Furthermore, the Veteran was sent a letter in May 2009 which explained how VA assigns disability ratings and which provided the specific criteria that were applicable to rating PTSD.

In addition to its duties to provide various notices to the claimant, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, the written contentions of the Veteran, and a transcript of the Veteran's testimony at the February 2011 hearing.  The Veteran was also afforded a VA examination that adequately documented the Veteran's symptoms of PTSD. 

For these reasons, the Board concludes that VA satisfied its obligations pursuant to the VCAA in this case as to this issue.

II. Increased Rating

The Veteran contends that the symptoms of his PTSD are worse than are contemplated by the currently assigned 30 percent rating,

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999) (as it pertains to "staged" ratings in initial claims).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 30 percent is assigned where the Veteran exhibits occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was afforded a VA examination with respect to his PTSD in February 2009.  At that time the Veteran reported that he was taking an antidepressant to help control his symptoms.  He had never been hospitalized for psychiatric reasons and had never received any psychiatric treatment with exception of the prescribed antidepressant.  The Veteran did not have any troubles with alcohol or drugs although he reported that his wife felt that he drank too much. 

The Veteran got married in 1961 and had been married for 47 years as of the date of the examination.  He had 5 grown children ranging in age from 41-50, 2 of whom were adopted from his wife's first marriage, and 3 which were his biological children. The Veteran reported that he was "not proud" of himself with respect to his relationship with his children.  He loved them and they loved him, but the Veteran believed that he was just too critical and that he sometimes reacted to things without thinking.  

The Veteran was not engaged in any leisure pursuits.  In the past he enjoyed photography, hunting, and fishing.  However, he had not recently engaged in any of these activities.  He also used to have a lot more friends.  He reported that he now had a tendency to avoid people. 

The Veteran reported feeling suicidal in the past and had made suicidal gestures most recently 5 or 6 years ago.  He denied feeling suicidal at present.

The Veteran reported sleep impairment, waking up at odd hours and having nightmares.  Usually he got 7 to 9 hours of sleep.  

The Veteran was casually dressed at the examination.  He seemed tense.  His speech was unremarkable and his attitude towards the examiner was guarded.  His affect was constricted.  He was agitated and depressed.  He was easily distracted.  He was fully oriented.  He had no delusions or hallucinations and his thought process and thought content were unremarkable.  He understood the outcome of his behavior.  He partially understood that he had a problem.  There was no inappropriate behavior, obsessive or ritualistic behaviors, or homicidal or suicidal thoughts.  The Veteran had good impulse control and had not engaged in any episodes of violence.  He had difficulty showering and could not remember the last time that he took  shower.  He did not have any obvious body odor but he said that he used deodorant and washed his face on the day of the examination.  He reported that his wife told him that he had problems with showering, and that on one occasion he did not shower for 5 to 6 weeks in 2008.

He had no problems doing household chores, toileting, feeding himself, bathing, dressing himself, traveling, driving, or with other recreational activities.  His grooming was moderately problematic because of his failure to shower at regular intervals.  

The Veteran's remote and immediate memory was mildly impaired and his recent memory was normal.  

The Veteran reported PTSD symptoms including recurrent and distressing recollections of the event and feeling as if the event was reoccurring.  He tried to avoid stimuli associated with the trauma, felt detached from others, had a sense of a foreshortened future, difficulty falling and staying asleep, and irritability.  These symptoms were chronic and caused clinically significant distress or impairment in social, occupational, and other areas of functioning.  The Veteran attributed his actions of avoiding people to his PTSD.

The Veteran was assessed to be capable of managing his financial affairs.  He was employed at the same job since 1985. 

The examiner assigned a global assessment of functioning score of 58.  This denotes symptoms at the least severe end of the spectrum of symptoms that would be considered moderate in nature. 

The Veteran briefly sought treatment for his PTSD in March and April 2009.  At his initial assessment he reported a history of suicidal gestures in years past, most recently 5-6 years ago.  He described sometimes experiencing a depressed mood where "something happens and I don't want to live."  He reported staying at home most of the time where the withdrawal was at times overwhelming.  He reported difficulty with sleep which he managed using alcohol.  He reported having nightmares about being back in the service but sometimes he could not remember them.  He reported no history of psychiatric treatment.  He reported no history of violence.  The Veteran provided essentially the same information about his family life that he reported to the VA examiner.  He reported that he spent most of his free time listening to audio books and that he enjoyed this activity.  He reported that he could not think of a way he would rather spend his free time.  

The Veteran was alert and attentive.  His appearance and behavior were cooperative and reasonable.  His speech was normal in rate and rhythm.  His affect was blunted, restricted, and constricted.  There was no unusual thought content.  There was no suicidal or violent ideation.  His insight and judgment were good and his memory was intact.  He was not deemed to be a danger to himself.  

Shortly after his initial intake he told a social worker that he did not want to continue treatment because talking about past experiences was too distressing.  

At the Veteran's hearing he testified that he didn't sleep well.  He sought treatment at the urging of his representative but he was displeased with it and did not continue after the initial consultation.  He reported that if he could not control what was in his head, then nobody else could.  He testified to his remote history of suicidal gestures as reported at his April 2009 intake appointment and said he still had suicidal feelings on a recurrent basis  He reported that he took and antidepressant and St. John's Wort to help control mood swings.  He reported that he was able to control his emotions.  He had a good relationship with his wife.  Sometimes he had difficulty remembering things, but he thought that might be due to his age.  

The Veteran testified that he was recently laid off.  Prior to that he worked for a company that built fuel delivery trucks.  He was a plant manager which involved working with many people.  He felt that he was well respected by subordinates and coworkers.  He reported that at times he could be quite emotional, but the "dust settles" after a few minutes and the people he worked with were forgiving of these incidents.  Sometimes he felt tired during that day and when he was anxious he had difficulty falling asleep.  He did not have any rituals regarding the security of his home.  He did not feel that his PTSD ever interfered with his work.  Occasionally he would blow up on somebody, but other than that it did not affect his work.  He considered his worst symptom to be intrusive thoughts.  

The evidence does not show that the Veteran's most closely approximate the next higher rating.  He was not shown to have occupational and social impairment with reduced reliability and productivity.  He maintained a long term job as a plant manager supervising others at which he was well respected prior to being laid off.  The Veteran denied that his PTSD had any effect on his job other than causing occasional bouts of temper that lasted only a few minutes and which did not adversely affect his relationships with others at the workplace.  Socially, he reported being less gregarious than in the past but he maintained a good relationship with his spouse, being in a long term, steady marriage, and he maintained loving relationships with his adult children.  He spent his free time listening to audio books and he was satisfied with this method of spending his time although it was a solitary activity.

The Veteran did not have the type of symptoms that are generally associated with a 50 percent rating.  He did not have flattened affect, although it was at times restricted or constricted.  His speech was normal and not circumstantial, circumlocutory, or stereotyped.  He did not describe any panic attacks.  He had no difficulty in understanding complex commands and was able to perform successfully in a supervisory position until he was laid off from his job.  He had slight impairment of immediate and long term memory, but the Veteran attributed this to his age and his short term memory was assessed as normal. The Veteran was assessed as having good judgment and no impairment in abstract thinking was noted.  He had some difficulties with depressed mood, including recurrent suicidal thoughts, but he was able to control these and they did not interfere with his day to day functioning.  When he was working, he had no difficulties maintaining work relationships.  Socially, while he was somewhat withdrawn and no longer had a large circle of friends he had good relationships with family members and was not overly distressed by his lack of friendships.  While the Veteran's failure to maintain appropriate hygiene is a symptom that is generally associated with a more severe level of impairment, this symptom alone is not so severe as to warrant a higher rating.  Moreover, the Veteran's problem in this area appeared to relate only to an aversion to showering and did not affect other personal grooming activities.  The Veteran did not specifically relate his problem with showering to any of his PTSD symptoms and deficiencies in personal hygiene were not overtly apparent at his VA examination.  

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002) . Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id. However, in this case the Veteran's overall level of symptoms does not warrant a rating in excess of 30 percent.  They affected his work marginally at most by the Veteran's own report.  The Veteran reported feeling depressed and, at times, suicidal, but he reported that he was able to manage these feelings and there is no indication that they affected the Veteran's ability to perform tasks or activities that he enjoyed.  For example, the Veteran reported that he enjoyed listening to audio books, the Veteran maintained positive family relationships, and, with the exception of an aversion to showering, was able to perform routine self care activities, chores, and manage his finances.  His symptoms most closely approximate the currently assigned 30 percent rating.

The Board has considered whether there is any basis to warrant an extraschedular rating, and has concluded that there is not.  Appellant was working until he was laid off, apparently unrelated to his PTSD.  He is not shown to have any significant symptoms that are outside those contemplated by the schedular criteria.  As such, there is no basis for consideration of an extraschedular rating.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly,  a rating in excess of 30 percent for PTSD is denied.


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 



REMAND

At the Veteran's February 2011 hearing, the Veteran testified that his hearing got worse since his last VA examination which took place in December 2008.  Under these circumstances, the Veteran should be afforded a new VA examination to determine the current severity of his hearing loss.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination).  The Veteran also testified that he got hearing aids from VA; therefore, VA treatment records pertaining to the Veteran's hearing loss, as well as any other records pertaining to recent treatment for the Veteran's hearing loss, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his hearing since April 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  These should include records pertaining to the Veteran's evaluation for hearing aids by VA.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be afforded a VA audiological evaluation to determine the current severity of his hearing loss disability.  The examiner should review the claims file in conjunction with the examination.  In addition to audiological testing, the report of examination should fully document the functional effects of the Veteran's hearing loss.  The examiner should include a complete rationale for any conclusions or opinions that are set forth in the report of examination.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


